Case: 17-50705   Document: 00514469167   Page: 1   Date Filed: 05/11/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                             No. 17-50705                        May 11, 2018
                           Summary Calendar
                                                                Lyle W. Cayce
                                                                     Clerk



UNITED STATES OF AMERICA,

                                       Plaintiff−Appellee,

versus

FRANCISCO MARTINEZ-RODRIGUEZ,
also known as Francisco Rodriguez-Martinez,
also known as Juan Hernandez,
also known as Juan Jose Herrera Hernandez,
also known as Juan Hernandez-Martinez,
also known as Rodrigo Marines-Rodriguez,
also known as Francisco Martinez, also known as Juan Hernandez Martinez,
also known as Juan Oviedo, also known as Juan Ramirez,
also known as Francisco Rodriguez,
also known as Francisco Javier Rodriguez,
also known as Francisco Javier Ma Rodriguez, also known as Juan Smiley,

                                       Defendant−Appellant.




               Appeal from the United States District Court
                    for the Western District of Texas
                            No. 5:15-CR-392-4
     Case: 17-50705      Document: 00514469167        Page: 2     Date Filed: 05/11/2018


                                     No. 17-50705

Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Francisco Martinez-Rodriguez has
moved for leave to withdraw and has filed a brief per Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Martinez-Rodriguez has not filed a response. We have reviewed the brief and
the relevant portions of the record. We concur with counsel’s assessment that
the appeal presents no nonfrivolous issue for appellate review. Accordingly,
the motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.


                                            2